       Case 1:15-cr-00608-KPF Document 426 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


                                                   15 Cr. 608-12 (KPF)
                   -v.-
                                                         ORDER
STEVEN BROWN,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      There is currently a sentencing scheduled in this action for June 1,

2020. However, given the ongoing Covid-19 pandemic, the Court finds it

appropriate, with the consent of the parties, to adjourn the sentencing to a

later date. Accordingly, Defendant Steven Brown’s sentencing is hereby

ADJOURNED to August 27, 2020, at 3:00 p.m.

      SO ORDERED.

Dated: May 18, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
